Citation Nr: 0506988	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  97-30 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C., Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1970, including combat service in the Republic of Vietnam, 
and is the recipient of the Combat Infantryman's Badge. The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating determinations by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  The veteran died in May 1997; the death certificate 
listed the immediate cause of death as hemorrhage; sequential 
causes were ruptured esophageal varicosities, cirrhosis of 
the liver, hepatitis C; due to Agent Orange exposure in 
Vietnam.

3.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder, rated as 30 
percent disabling.

4.  The veteran's hemorrhage, esophageal varices, cirrhosis 
of the liver, or hepatitis was not present in service, 
manifested within one year of the veteran's discharge from 
service, or etiologically related to service, to include on 
the basis of exposure to herbicides in service.




CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004). 

2.  Eligibility for Dependent's Educational Assistance is not 
established. 38 U.S.C.A. § 3500, et seq. (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claim.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim. As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant. In addition, VA 
is required to notify the claimant to submit any pertinent 
evidence in the claimant's possession.

During the pendency of the appeal, the Veterans Education and 
Benefits Expansion Act of 2001 (VEBEA) also was enacted and 
became effective. Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001). The 
VEBEA, in pertinent part, provides a presumption of exposure 
to herbicides for all veterans who served in Vietnam during 
the Vietnam Era and modified the circumstances under which 
certain diseases manifest to a compensable degree after 
discharge by Vietnam Era veterans would be considered service 
connected, even in the absence of evidence of such disease in 
service. See 38 U.S.C.A. § 1116 (West 2002). 

The record reflects that the appellant's claim for death 
benefits was submitted in May 1997. In the rating decision, 
statement of the case, and supplements thereto, including a 
September 2002 VCAA letter, as well as in the Board's 
remands, the appellant was informed of the evidence and 
information necessary to substantiate her claim for service 
connection for cause of the veteran's death, the information 
required from her in order for VA to obtain evidence and 
information in support of her claim, the assistance that VA 
would provide in obtaining evidence and information on her 
behalf, and the evidence that she should submit if she did 
not desire the RO to obtain the evidence on her behalf. 
Although the RO did not specifically inform the appellant to 
submit any pertinent evidence in her possession, it informed 
her of the evidence that would be pertinent to her claim and 
requested her to submit such evidence or provide the 
information necessary for the RO to obtain such evidence. 
Therefore, the Board believes that the appellant was on 
notice of the fact that she should submit any pertinent 
evidence in her possession. Accordingly, the Board is 
satisfied that VA has complied with the requirements of the 
VCAA and the implementing regulations. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The record also reflects that service medical records and all 
pertinent post-service treatments records have been obtained. 
In a February 1999 remand, the Board requested further 
development and medical opinion from the Medical Examiner. 
The RO sent a letter to the medical examiner in July 1999 
requesting that he provide the basis for listing Agent Orange 
as a cause of death. In a July 1999 response the medical 
examiner indicated that he did not treat the veteran at any 
time, and that the veteran was treated at Woods Memorial 
Hospital prior to his death. On a second remand in February 
2001, the Board requested further development consistent with 
VCAA's duty to assist and notify. In a February 2001 letter, 
the RO notified the appellant of the type of evidence from 
the medical examiner necessary to substantiate her claim. She 
was advised of the medical examiner's response, and provided 
the opportunity to submit additional evidence from him as to 
why he indicated exposure to Agent Orange caused the 
veteran's death. The appellant was advised that a previous VA 
Form 21-4142 authorization for release of medical information 
dated in May 1997 had expired, and requested to complete and 
return enclosed authorization forms 21-4142 so that 
additional development could be obtained. In a September 2002 
notification letter to the appellant, the RO notified of the 
notice required by the VCAA, and of evidence necessary to 
establish entitlement to the benefits sought. The RO also 
issued a supplemental statement of the case dated in 
September 2002. In December 2002, the RO sent the appellant 
another notification of outstanding evidence necessary to 
substantiate her claim. In a statement received in December 
2002, the appellant indicated that she had no additional 
evidence to submit.

The case was again remanded in November 2003 for compliance 
with recent Court precedent invalidating development 
undertaken by the Board in January 2003. The Board also 
requested that the RO obtain additional medical records, and 
opinion from the veteran's attending physician at Woods 
Memorial Hospital pertinent to the claim. In a March 2004 RO 
notification letter, the appellant was again requested to 
return completed authorization and release forms in order 
that additional evidence could be obtained. The appellant was 
also provided additional time in which to supply further 
evidence in support of her claim. Neither the appellant nor 
her representative has identified any additional evidence or 
information which could be obtained to substantiate the 
present claim, and the Board is also unaware of any such 
outstanding evidence or information. Therefore the Board is 
satisfied that the RO has made adequate efforts to comply 
with the Board's remands, and to develop facts pertinent to 
this claim, and no further action is required to comply with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  

II.  Factual Background

Review of the record reflects that the veteran died in May 
1997. The official death certificate indicates that the 
immediate cause of death was hemorrhage. Conditions leading 
to the immediate cause of death were listed as ruptured 
esophageal varicosities, cirrhosis of the liver, and exposure 
to agent orange in Vietnam. The approximate interval between 
onset of cirrhosis of the liver and death was noted as five 
and one-half years. At the time of the veteran's death, 
service connection was in effect for post-traumatic stress 
disorder, rated as 30 percent disabling effective from March 
1992.

The veteran's active service included a period of service in 
Vietnam. The veteran's service medical records, including 
separation examination report, are negative for complaints or 
findings related to hepatitis or any disorder of the liver.

Service connection for hepatitis as a result of exposure to 
herbicides was previously denied in an April 1997 rating 
decision on the basis that the service medical records were 
negative for liver conditions to include hepatitis, no 
conditions were manifested within one year of discharge, and 
no basis existed for service connection due to Agent Orange 
exposure. 

The post-service medical records include an August 1970 State 
Psychiatric hospitalization summary in which the veteran 
reported use of various drugs for the prior four years, 
including marijuana, LSD, heroin, hashish, speed and others. 

A February 1992 hepatitis diagnostic profile reflects old 
hepatitis A infection, and hepatitis B chronic carrier 
status. The examiner noted an impression of mild splenomegaly 
and decreased reticuloendothelial function of the liver.

A May 1992 private pathology report shows chronic active 
hepatitis and cirrhosis of the liver. Subsequent medical 
records from 1992 show continuing treatment for hepatitis and 
liver disease until his death in May 1997.

In response to the RO's July 1999 request for an opinion as 
to the listing of Agent Orange as a cause of death on the 
death certificate, the medical examiner forwarded a copy of a 
Report of Investigation by County Medical Examiner, which 
indicated that the probable cause of death was massive 
hemorrhage from esophageal varicosities due to cirrhosis of 
the liver from infectious hepatitis C proven non-A or non-B. 
The examiner indicated that he had never treated the veteran.

The case was remanded several times for further development. 
In a September 2002 statement, the appellant reported that 
she had no additional evidence to submit. The appellant's 
representative has submitted arguments in support of the 
claim, most recently January 2003 and February 2005 informal 
hearing presentations.

III.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Where a veteran served ninety days or more during a period of 
war and an endocrinopathy becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service. Certain chronic disabilities, 
such as cirrhosis of the liver, will be presumed to be 
related to service if manifested to a compensable degree 
within one year of discharge from service. 38 U.S.C.A. §§ 
1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam Era 
(from January 9, 1962 to May 7, 1975), and has one of the 
following diseases, that disease shall be considered to have 
been incurred in or aggravated by such service, 
notwithstanding that there is no record of evidence of such 
disease during the period of such service. The diseases 
include Non-Hodgkin's lymphoma, Hodgkin's disease; chronic 
lymphocytic leukemia (CLL), multiple myeloma; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma). See 38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.309(e), 3.313 (2003). The diseases listed above must become 
manifest to a degree of 10 percent or more at any time after 
service. 

The term "Agent Orange" is used throughout the decision to 
denote certain "herbicide agents" as defined by the governing 
law and regulations, used in support of the United States 
military operations in the Republic of Vietnam during the 
period from January 9, 1962, to May 7, 1975. 38 U.S.C.A. § 
1116(a)(3); 38 C.F.R. §§ 3.07(a)(6), 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996). 
Recently, the Secretary clarified that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam Era is not 
warranted for various listed conditions, and any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted. 
See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death. For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto. For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection. 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.

To establish entitlement to direct service connection, the 
appellant must show that a principal or contributory cause of 
death was a current disability at the time of the veteran's 
death, that the principal or contributory cause of death was 
diagnosed or treated in service, and that a medical 
professional linked the principal or contributory cause of 
death to active service. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

For principal and contributory causes of death not service-
connected at the time of the veteran's death, the appellant 
has the burden of showing that a principal or contributory 
cause of death was contracted in the line of duty coincident 
with military service, or if pre-existing such service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131, 1153, 5107; 38 
C.F.R. §§ 3.303, 3.306.

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a). Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

IV.  Analysis

The appellant is seeking entitlement to service connection 
for cause of the veteran's death, to include as a result of 
herbicide exposure during active service. Following a review 
of the record, the Board finds that the preponderance of the 
evidence is against the appellant's claim.

The evidence shows that the immediate cause of death was 
hemorrhage. Sequential conditions leading to the immediate 
cause are noted, on the death certificate, as esophageal 
varicosities, cirrhosis of the liver, exposure to Agent 
Orange exposure. The interval between onset of cirrhosis and 
death is noted as five and one-half years. Hepatitis is also 
listed as a probable cause of death.

With respect to presumptive service connection for the 
conditions attributed to the cause of death, only cirrhosis 
of the liver is included on the list of diseases for which 
presumptive service connection for a chronic disease is 
available if manifest within one year after discharge. See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.307(a), 3.309(a). Since 
the evidence shows onset of cirrhosis in 1992, over twenty 
years after discharge, entitlement to presumptive service 
connection for cirrhosis must be denied.

With respect to service connection as due to herbicide 
exposure, the veteran served in the Republic Vietnam during 
his active military service and he is presumed to have been 
exposed to Agent Orange. 38 U.S.C.A. § 1116(f).

Presumptive service connection on the basis of exposure to 
Agent Orange is afforded to only specific diseases listed in 
the governing statute and regulations as having been found by 
the Secretary of VA to have a positive, scientific 
association with exposure to Agent Orange. 38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Since cirrhosis of the liver, hepatitis, or any of the other 
listed causes of death, is on the statutory or regulatory 
list of diseases associated with exposure to Agent Orange, 
presumptive service connection due to exposure to Agent 
Orange is not warranted.

Notwithstanding the foregoing discussion of presumptive 
service connection, regulations provide that a claimant is 
not precluded from establishing service connection by 
evidence of direct causation. Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service. 38 
C.F.R. § 3.303(d) (2004); see also Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

Here, the conditions identified as the cause of death had 
their onset over 20 years after service. The appellant has 
not presented any objective medical evidence to establishing 
a nexus between any event in service and the veteran's cause 
of death. Therefore, service connection for the veteran's 
cause of death on a direct basis is not warranted.  While 
Agent Orange exposure was noted on the death certificate, 
there is no competent evidence of a relationship.  The 
signing physician had not treated the veteran, and there is 
no relationship otherwise shown in the medical records.  As 
such, the conclusion was apparently based on some history 
provided, without medical substantiation.  Nothing else in 
the records suggests that the pathology that caused death was 
in any way related to service or herbicide exposure therein.

In view of the denial of service connection for the cause of 
the veteran's death, there is no basis to grant Chapter 35 
benefits, since they are based on a favorable determination 
regarding the compensation status. Accordingly, the claim is 
denied for lack of legal merit. Sabonis v. Brown, 6 Vet. App. 
426 (1994), (appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995)).


ORDER

Service connection for cause of the veteran's death, to 
include as due to herbicide exposure, is denied.

Entitlement to Dependents' Educational Assistance under 38 
U.S.C., Chapter 35, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


